Dear Mr. Pelzer:
We have examined the abstract of title to the following described real property:
      Part of the Northwest quarter of Section 12, Township 44 North, Range 12 West, in the City of Jefferson, Cole County, Missouri, more particularly described as follows:
      From the southwest corner of the Northwest quarter of said Section 12; thence easterly along the south line of the Southwest quarter, 1098.9 feet; thence North 05 degrees 18 minutes 16 seconds east, 1149.0 feet, to a point on a northerly line of old U.S. Route 50, now Missouri Boulevard; thence easterly along the northerly line of Missouri Boulevard, on a curve to the right, having a radius of 1959.87 feet, a distance of 50.0 feet, to the east line of Howard Street, and the point of beginning for this description; thence continuing along the northerly line of Missouri Boulevard, on said 1959.87 foot radius, a distance of 405.97 feet, to the southwest corner of a tract of land described in Book 159, page 112, Cole County Recorder's Office; thence North 05 degrees 03 minutes 48 seconds east, along the westerly line of said tract, 546.07 feet, to the southerly line of a tract of land described in Book 157, page 283, Cole County Recorder's Office; thence North 05 degrees 16 minutes 25 seconds east, along the line of said tract, 59.91 feet; thence North 84 degrees 40 minutes 46 seconds west, along the southerly line of said tract, 399.51 feet, to the east line of Howard Street; thence South 05 degrees 18 minutes 16 seconds west, along the east line of Howard Street, 553.72 feet, to the point of beginning.
      Bearings are Magnetic Containing 5.266 acres.
The abstract consists of a caption sheet and pages numbered 2 to 135, inclusive, and is certified to December 3, 1982, at 5:00 p.m., by the Cole County Abstract Realty  Insurance Co.
It is our opinion, based solely upon information contained in the abstract, that marketable title to the above-described property is owned by Missouri Farm Bureau Federation, a corporation, subject to the following:
1. At page 119 of the abstract there is a warranty deed from which it appears that the present owner of the property, Missouri Farm Bureau Federation, is a corporation. Therefore, we require that there be a recorded and included in the abstract a certificate of corporate good standing.
2. Highway construction easements as shown on pages 127 and 133 of the abstract, and a sewer easement as shown on page 83 of the abstract.
3. State, county and city taxes for the year 1982 are not marked paid and are a lien on the property.
For examination purposed, all affidavits appearing in the abstract are assumed by the examiner to be true.
Very truly yours,
                                   JOHN ASHCROFT Attorney General
Wm. Clark Kelly Chief, Opinions Division